Citation Nr: 1227472	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  08-30 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral hand and finger disability, to include a cervical spine disability, to include as secondary to service-connected knee disabilities.

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected knee disabilities.

3.  Entitlement to a higher initial rating for a right knee disability, rated noncompensable from July 21, 2006 to March 21, 2011 and 10 percent disabling since March 22, 2011.

4.  Entitlement to an increased rating for degenerative joint disease of the left knee, currently rated 10 percent disabling on the basis of limitation of knee motion and 10 percent disabling on the basis of knee instability.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

6.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or on account of being housebound.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) with the Marine Corps Reserve from July 30, 1969 to January 24, 1970.

These matters come before the Board of Veterans' Appeals (Board) from February 2007, August 2008, and January 2010 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In the February 2007 decision, the RO denied entitlement to service connection for a bilateral hip disability and bilateral numbness of the fingers and hands.  In the August 2008 decision, the RO granted service connection for a right knee disability and assigned an initial noncompensable disability rating, effective July 21, 2006.  In the January 2010 decision, the RO: granted an increased 10 percent rating for degenerative joint disease of the left knee on the basis of knee instability, effective October 31, 2009; denied entitlement to an increased rating in excess of 10 percent for degenerative joint disease of the left knee on the basis of limitation of knee motion; and denied entitlement to SMC and a TDIU.

In his August 2008 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO by videoconference.  In February 2012, he withdrew his hearing request.

In a March 2012 decision, a Decision Review Officer assigned an initial 10 percent rating for the service-connected right knee disability, effective March 22, 2011.

Although the Veteran's initial service connection claim referred to a bilateral hand and finger disability, the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As explained below, the evidence reveals that the Veteran's hand and finger symptoms may be the result of a cervical spine disability.  Thus, the Board has characterized the issue as a claim of entitlement to service connection for a bilateral hand and finger disability, to include a cervical spine disability.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for a bilateral hand and finger disability, entitlement to a higher initial rating for a right knee disability, entitlement to an increased rating for degenerative joint disease of the left knee, and entitlement to SMC and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran's current degenerative arthritis of the hips is the result of his service-connected degenerative joint disease of the left knee.

CONCLUSION OF LAW

The criteria for service connection for a bilateral hip disability, namely degenerative arthritis, are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting the claim of service connection for a bilateral hip disability, the claim is substantiated, and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(2), (24) (West 2002); 38 C.F.R. § 3.6(a) (2011).  In other words, service connection is available for diseases or injuries incurred in or aggravated by ACDUTRA. 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Service connection can also be granted under 38 C.F.R. § 3.310 for a disability that is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless certain additional conditions are met.  38 C.F.R. § 3.310(b).  Because service connection is not being granted on the basis of aggravation by a service-connected disability, it is not necessary to determine which version of the regulation is applicable.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Medical records reveal that the Veteran has been diagnosed as having various bilateral hip disabilities.  For example, a July 2008 VA examination report indicated a diagnosis of bilateral degenerative arthritis of the hips.  Thus, a current bilateral hip disability has been demonstrated.

The Veteran contends that his current bilateral hip disability is related to his service-connected left knee disability.  As for whether such a relationship exists, there are conflicting medical opinions.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

In a September 2007 letter, a VA physician essentially opined that the Veteran had accelerated degenerative joint disease changes of the hips, which were caused by his service-connected left knee disability.  He explained that over the years, the Veteran had developed a chronic antalgic gait in which he preferentially favored the use of his right leg together with a cane in order to limit the pain in his left knee while ambulating.  This deviation from a normal gait caused the Veteran to place excessive and unusual physical forces on his hips.

The July 2008 VA examination report includes an opinion that it was likely ("at least as likely as not") that the Veteran's bilateral degenerative arthritis of the hips was not related to his service-connected left knee disability and that it was likely ("at least as likely as not") that the arthritis was an incidental X-ray finding and did not contribute in any significant way to the Veteran's condition.  The physician who provided this opinion reasoned that the Veteran had a significantly abnormal gait which was the result of myelopathy/neuropathy and was unrelated to his left knee disability.  The degree of hip arthritis was consistent with the Veteran's age and his reported symptoms of hip numbness and posterior/lateral pain without groin pain were not suggestive of primary hip pathology, but were more likely spine related.

The examiner further commented that although abnormality of biomechanics/limping was often set forth by lay people and physicians as an explanation for how an uninjured leg was affected by an injured leg (usually the knee), there was little biomechanical data/gait analysis literature to support such a contention.  Previous evaluations reflected that the Veteran had a moderate antalgic gait and individuals with an antalgic gait have an accelerated swing phase.  Such an abnormality could theoretically increase loading of the uninjured leg at heel strike and one could argue that over an extended period of time, such a gait would accelerate arthritic changes in the uninjured leg due to increased joint reaction force.  

However, it would be difficult to attribute bilateral degenerative arthritis of the hips to an antalgic gait, even if one considered possible abductor compromise (which had not been documented in a previous VA examination). Due to the Veteran's abnormal gait, which was myelopathic, primary hip abductor dysfunction could not be determined at the time of the July 2008 VA examination.  Additionally, his hip symptoms were not likely related to intrinsic hip pathology.

In a September 2008 addendum to a VA treatment record, a VA physician opined that the Veteran's left knee disability had contributed, at least in part, to his hip arthritis.  This opinion was based on the fact that he chronically walked with an antalgic gait and placed unusual loads on both hips (especially the right hip) due to the abnormal gait.  This chronic unusual loading of the joint likely contributed to the accelerated arthritis in the hips.

The physician assistant who conducted a December 2009 VA examination opined that the Veteran's bilateral hip pain/condition was not likely ("less likely than not") related to his service-connected left knee disability.  This opinion was based on the fact that there were no objective examination findings to support a true hip joint complaint.  The Veteran's complaints appeared to be more related to the pelvic/sacrum region and the objective examination findings that were evident were spinal related and of neurogenic etiology.

The December 2009 opinion is entitled to little probative weight because it is essentially based on a conclusion that there were no objective findings of a hip disability.  However, the opinion did not reflect consideration of the X-ray evidence of bilateral hip arthritis.

The September 2007 and July and September 2008 opinions, however, are accompanied by detailed rationales that were based upon examination of the Veteran and a review of his medical records and reported history and are consistent with the evidence of record.  Therefore, these opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In sum, the weight of the evidence is in favor of a conclusion that the Veteran's current bilateral degenerative arthritis of the hips was caused, at least in part, by his service-connected left knee disability.  The criteria for service connection for the current bilateral hip disability have been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.310.


ORDER

Entitlement to service connection for a bilateral hip disability, namely degenerative arthritis, is granted.


REMAND

Medical records reveal that the Veteran has been diagnosed as having various bilateral hand and finger disabilities.  For example, a July 2008 VA examination report indicates a diagnosis of bilateral neuropathy and myelopathy of the hands and fingers.  Thus, a current disability has been demonstrated.

There is evidence that the Veteran's current bilateral hand and finger symptoms may be related to a separate and distinct cervical spine disability.  For example, a September 2006 VA neurologic consultation note reflects a diagnosis of a history of shooting pains from the shoulders to the fingers and weakness and numbness in the upper extremities, which were due to cervical spondylosis.  However, the VA physician who submitted the September 2007 letter also indicated that the Veteran had degenerative joint changes of the hands.

The Veteran contends that his current bilateral hand and finger disability is also related to his service-connected left knee disability.  In support of this conclusion, the September 2007 VA physician opined that the Veteran had accelerated degenerative joint disease changes of the hands and cervical spine which were caused by his service-connected left knee disability.  The rationale for this opinion was the same as that which was provided to explain why the Veteran's bilateral hip disability was related to the left knee disability.   

The Veteran was subsequently afforded two VA examinations for his bilateral hand and finger disability in July 2008 and opinions were given that neither hand and finger symptoms nor any cervical spine disability were related to his service-connected left knee disability.  These opinions are inadequate, however, because they only addressed whether the cervical spine disability and bilateral hand and finger symptoms were caused by the service-connected left knee disability.  However, service connection may also be granted for a disability that is "aggravated" by a service-connected disability and no opinions were provided as to any possible aggravation.  38 C.F.R. § 3.310.

Further, no opinions have been provided as to whether the current bilateral hand and finger disability or cervical spine disability are directly related to the Veteran's period of ACDUTRA.  An adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, 22 Vet. App. at 304.

As for the higher initial rating issue, the Veteran was afforded a VA examination in March 2011 to assess the severity of his service-connected right knee disability.  The examiner reported the passive ranges of knee motion, but there are no active ranges of motion recorded in the examination report.  Thus, the examination is inadequate and a remand is necessary to obtain a new examination.  See 38 C.F.R. § 4.59 (2011).

With regard to the claim for a TDIU, the December 2009 VA examination report includes an opinion that the Veteran's left knee and bilateral hip disabilities did not render him unemployable, but that a sedentary occupation was recommended.  No further explanation or reasoning for this opinion was provided.

The December 2009 opinion is inadequate because it is not accompanied by any explanation or reasoning.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Also, it does not include consideration of the Veteran's service-connected right knee disability.  Thus, a remand is also necessary to obtain an adequate opinion as to whether all of the Veteran's service-connected disabilities, collectively, prevent him from securing and following substantially gainful employment.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Veteran's percentage ratings do not currently meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a) (2011).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Furthermore, the issues of entitlement to a TDIU and to SMC are inextricably intertwined with the service connection, higher initial rating, and increased rating issues currently on appeal.  

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

In his July 2006 service connection claim (VA Form 21-4138), the Veteran reported that he had been treated for bilateral hand and finger problems at the VA Medical Center in Hines, Illinois (VAMC Hines) as early as 2001.  Also, in a January 2011 statement (VA Form 21-4138) he reported that he continued to receive treatment for his left knee disability at that facility.  The earliest VA treatment records from VAMC Hines in his claims file are dated in February 2002 and the most recent records are dated in April 2010.  There are no additional treatment records among his paperless records in the Virtual VA system.  

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

A September 2008 letter from James A. Hill, M.D. reflects that he had treated the Veteran for left knee problems and that the Veteran had also undergone treatment for cervical spine problems.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2).  

These steps have not yet been taken with regard to the treatment records from Dr. Hill and any pertinent treatment records for a cervical spine disability.  As any additional treatment records for left knee and cervical spine disabilities are relevant to the issues on appeal, a remand is also necessary to attempt to obtain these records.



Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) should implement the Board's decision regarding the grant of service connection for a bilateral hip disability and assign initial disability ratings.

2.  Ask the Veteran to identify the location and name of any private treatment provider where he has received treatment for a neck disability, to include the dates of any such treatment.
 
3.  Obtain and associate with the claims file all records of the Veteran's treatment for a neck disability and bilateral hip, hand, finger, and knee disabilities from VAMC Hines prior to February 2002 and from April 2010 to the present.  

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

4.  Ask the Veteran to complete authorizations to obtain all records of his treatment for a neck disability and bilateral hip, hand, finger, and knee disabilities from Dr. Hill and from any other sufficiently identified private treatment provider.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

All efforts to obtain these treatment records should be documented in the claims file.  If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims, and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file.

5.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of his current bilateral hand and finger disability, to include a cervical spine disability.   

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should answer all of the following questions as definitively as possible:

	(a)  Is it at least as likely as not (50 percent 	probability or more) that any of the Veteran's 	current bilateral hand and finger symptoms are 	due to a separate and distinct cervical spine 	disability?

	(b)  If the Veteran's current bilateral hand and 	finger symptoms are due to a separate and 	distinct cervical spine disability, is it at least as 	likely as not (50 percent probability or more) that 	any such cervical spine disability (any such 	disability diagnosed since July 2006) had its 	onset during the Veteran's period of ACDUTRA 	or is otherwise the result of a disease or injury 	
	incurred during that period?

(c)  If the Veteran's current bilateral hand and finger symptoms are due to a separate and distinct cervical spine disability, is it at least as likely as not (50 percent probability or more) that any such cervical spine disability (any such disability diagnosed since July 2006) was caused (in whole or in part) by his service-connected right and/or left knee disabilities?

(d)  If the Veteran's current bilateral hand and finger symptoms are due to a separate and distinct cervical spine disability, is it at least as likely as not (50 percent probability or more) that any such cervical spine disability (any such disability diagnosed since July 2006) was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected right and/or left knee disabilities?

The examiner should note whether there is medical evidence created prior to any aggravation, or the earliest evidence created at any time between the time of aggravation and medical evidence showing the current level of severity of the current disability, that shows a baseline of the cervical spine disability prior to the aggravation.

	(e)  Is it at least as likely as not (50 percent 	probability or more) that any of the Veteran's 	current bilateral hand and finger symptoms are 	due to a distinct bilateral hand and finger 	disability (including arthritis)?
	
(f)  If the Veteran's current bilateral hand and finger symptoms are due to a distinct hand and finger disability, is it at least as likely as not (50 percent probability or more) that any such disability (any such 	disability diagnosed since July 2006) had its onset during the Veteran's period of ACDUTRA or is otherwise the result of a disease or injury incurred during that period?

(g)  If the Veteran's current bilateral hand and finger symptoms are due to a distinct hand and finger disability, is it at least as likely as not (50 percent probability or more) that any such disability (any such 	disability diagnosed since July 2006) was caused (in whole or in part) by his service-connected right and/or left knee disabilities?

(h)  If the Veteran's current bilateral hand and finger symptoms are due to a distinct hand and finger disability, is it at least as likely as not (50 percent probability or more) that any such disability (any such 	disability diagnosed since July 2006) was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected right and/or left knee disabilities?

The examiner should note whether there is medical evidence created prior to any aggravation, or the earliest evidence created at any time between the time of aggravation and medical evidence showing the current level of severity of the current disability, that shows a baseline of the hand and finger disability prior to the aggravation.

In formulating the above opinions, the examiner should acknowledge and comment on all previous disabilities manifested by hand and finger symptoms diagnosed since July 2006, the VA physician's September 2007 letter, and the opinions contained in the July 2008 VA examination reports.   

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for cervical spine, hand, or finger problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to assess the current severity of the service-connected right and left knee disabilities.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of right and left knee flexion and extension should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.

The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain.

The examiner should report if there is ankylosis of either knee and, if so, the angle at which the knee is held.

The examiner should also report whether there is subluxation or instability of either knee, and if present, provide an opinion as to its severity.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

7.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine, as to any period from July 2006 to the present, whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (degenerative joint disease of the left knee with ACL laxity; a right knee disability; and bilateral degenerative arthritis of the hips) would, in combination, preclude him from securing and following substantially gainful employment for which his education and occupational experience otherwise qualify him.

The examiner should also report whether his or her opinion would change if a bilateral hand and finger disability was considered a service-connected disability.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

8.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

9.  If, after completion of steps 1 through 8 above, there is any period since July 2006 that the Veteran was unemployed and the schedular requirements for a TDIU are not met, the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

10.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


